      Case 3:20-cv-05228-MAS-ZNQ Document 16 Filed 05/12/20 Page 1 of 1 PageID: 161


                                   UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEW JERSEY
                                     MINUTES OF PROCEEDINGS


OFFICE: TRENTON                                                      DATE: MAY 12, 2020

JUDGE MICHAEL A. SHIPP

COURT REPORTER: CATHY FORD


TITLE OF CASE:                                                       CIVIL ACTION # 20-5228 (MAS)
NEW JERSEY SECOND AMENDMENT SOCIETY, et al
          vs.
GOVERNOR PHILIP MURPHY, et al


APPEARANCES:
Albert J. Rescinio, Esq. for Plaintiffs
Thomas J. Cafferty, Esq. and Nomi I. Lowy, Esq. for Defendant New Jersey Press Association
Deborah Hay, DAG for the State Defendants

NATURE OF PROCEEDINGS:
Telephone Conference held re: Plaintiffs’ Application for an Order to Show Cause.
The parties shall meet and confer and submit a proposed briefing schedule by May 13, 2020 at 12:00 p.m.




Time Commenced: 2:02 PM
Time Adjourned: 2:12 PM
Total Time:      10 min


                                                                  s/ Gina Hernandez-Buckley
                                                                      DEPUTY CLERK
